209 F.2d 958
Charles CHAPLIN, Petitioner,v.Hon. John W. CLANCY, District Judge of the United States for the Southern District of New York, Respondent.
Docket 22976.
United States Court of Appeals Second Circuit.
Argued February 1, 1954.
Decided February 11, 1954.

Petition for a writ of mandamus or certiorari to require District Judge Clancy to vacate an order refusing to quash service upon defendant Charles Chaplin in the action of Mary Pickford against Rina M. Kravetz et al., then pending in the United States District Court for the Southern District of New York on removal from the Supreme Court of New York, but thereafter remanded to the court from which it had been removed. Petition denied.
Myles J. Lane, New York City (Schwartz & Frolich, Herbert P. Jacoby, and Stuart G. Schwartz, New York City, on the brief), for petitioner.
Jay Leo Rothschild, New York City (Meyer Boskey, New York City, on the brief), in opposition.
Before CLARK, FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
There is uncertainty as to our power to act in the premises; but we are clear that the state court of first instance or on appeal has full authority to settle the issue as to the validity of the service of process upon defendant Chaplin. See N. Y.Civil Practice Act, § 237-a(4); 17th Ann.Rep.N.Y.Judicial Council 62, 63 (1951). That tribunal, we believe, is now the appropriate one for all adjudication in the premises.


2
The petition is denied.